— Benning J.

By the Court.

delivering the opinion.
To render an attorney incompetent to testify concerning a matter, knowledge of it, must have come to him,“from his client, or during the existence,and by reason of the relationship of client and attorney.” Cobb, 280.
Knowledge of the matter about which, it was desired to question Mr. Fuller, the attorney for Thompson, did not come to him, from Thompson, and although, it may be, that it came to h>m, during the existence of the relationship of client and attorney, between him and Thompson, yet it did not do so, by reason of that relationship. That he was Thompson's attorney, was rather a reason calculated to prevent such knowledge from coming to him; for, as Thompson’s attorney, he was of course, one of the last men, to whom Wilson would, if he had known that fact, have communicated any information relating to the case.
Yet the Court below, held Fuller incompetent, We think, therefore, that it held wrong.
*544Was the Court right in admitting the evidence of the two Wilsons ? We think so.
The objection made to this evidence, was, that it varied the written contract. But it is not true, that there was any-written contract. What the plaintiff in error, seems to regard as a written contract, is nothing but an account in favor of Wilson, against Thompson. An account is not a contract, it is the act of but one of the parties to the sale or transaction, certainly it is not a contract in writing.
. The objection then, was not true in point of fact. Consequently it was not good.
New trial granted on the first exception.